Citation Nr: 0120101	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-18 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits for his former spouse and minor child.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1969, and from April 1970 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 Special Apportionment Decision of 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Applicable law provides that a veteran's compensation 
benefits may be specially apportioned if hardship is shown to 
exist on the part of the veteran's dependents as long as such 
apportionment would not cause undue hardship to the veteran.  
38 C.F.R. § 3.451 (2000).  In determining the rate of 
apportionment, consideration will be given to such factors as 
the amount of VA benefits payable, other resources and income 
of the veteran and the dependents on whose behalf 
apportionment is claimed; and special needs of the veteran, 
his dependents, and the apportionment claimants.  38 C.F.R. 
§§ 3.451, 3.452, 3.453 (2000).  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her, while apportionment 
of less than 20 percent of the veteran's benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. § 
3.451.

The Board notes that the a statement of the case was issued 
to the veteran and to the appellant in August 1999.  Since 
that time both parties have identified significant changes in 
income and expense status.  Additionally, the veteran's 
representative has identified that past noted arrearages have 
been cleared and suggests that the appellant has, in fact, 
received more monies from the veteran then she has reported.  
The RO has not issued a supplemental statement of the case 
reflecting contemplation of the additional evidence.  
Moreover, after a review of the claims file, particularly 
current statements from the veteran and the appellant, the 
Board concurs with the veteran's representative that remand 
to obtain current income, expense and other information 
pertinent to the financial status of both parties is needed 
to fairly and fully adjudicate the claim for apportionment.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran submit information regarding his 
current financial status, including his 
current income, expenses and assets.  The 
veteran should be informed of the 
importance of including all income from 
every source.  The veteran should also be 
requested to submit evidence of the dates 
and amounts of monies paid to appellant, 
to include amounts garnished from Social 
Security Administration benefit payments 
and any additional amounts paid via 
Friends of the Court or paid by the 
veteran directly to the appellant.  The 
veteran should also be requested to 
provide any additional documentation 
pertinent to the settlement of past 
arrearages of amounts owed to the 
appellant.

2.  The RO should contact the appellant 
and request updated income and expense 
information.  She should be advised of 
the importance of including all income 
from every source, to include any wage 
income, Social Security Administration 
income paid to herself or her and the 
veteran's son, and all monies received 
from the veteran either via garnishment 
and/or, payment to the court.  She should 
also be specifically requested to report 
the dates and amounts of any monies 
received directly from the veteran during 
the course of this claim, or the dates 
and amounts of any monies paid by the 
veteran to settle any bills, fees, etc., 
incurred by the appellant and/or on 
behalf of her and the veteran's son.  

3.  The RO must review the claims file 
and ensure compliance with the contested 
claims procedures, see 38 C.F.R. §§ 
19.100, 20.500-20.504 (2000), and further 
ensure compliance with all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

4.  After completion of the foregoing, 
the RO should again review the record and 
determine whether an increase in the 
apportionment of the veteran's disability 
compensation benefits on behalf of his 
former spouse and minor child is 
warranted.  Thereafter, the RO should 
issue to both parties, and their 
representatives, as appropriate, a 
supplemental statement of the case, and 
advise them of the appropriate time limit 
to submit additional comments or 
evidence.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the appellant 
or the veteran until they are otherwise notified by the RO.  

The veteran and the appellant have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

